



Exhibit 10.26


ex1026longtermincenti_image1.jpg [ex1026longtermincenti_image1.jpg]


Long Term Incentive Plan
The purpose of the Long Term Incentive Plan is to strengthen the Holding
Company’s performance by providing a means by which to attract, motivate,
reward, and retain key executive talent and senior leadership contributors
through fair and competitive performance-related incentives that comply with
regulatory requirements. The Long Term Incentive Plan (LTIP) aligns a component
of compensation with shareholder returns over a longer time horizon than the
Short Term Incentive Plans (STIP). The LTIP will leverage Time-Based Restricted
Shares and Performance-Based Restricted Shares, under the Company’s Equity
Incentive Plan. This LTIP replaces the Company’s 2017 LTIP, and shall continue
until the Compensation Committee or the full Board of Directors acts to amend or
terminate this LTIP.


This Plan was reviewed and approved by the Compensation Committee and the full
Board of Directors during ____________________, 2018.
The Compensation Committee of the Board will serve as the Plan Administrator and
will be responsible for interpreting Plan provisions, determining participant
eligibility, calculating and verifying incentive awards, coordinating incentive
award grants, maintaining appropriate documentation and records, ensuring
alignment with the Bank’s compensation philosophy, ensuring regulatory
compliance, communicating with Plan participants and coordinating administrative
activities. The President/CEO and Chief Financial Officer have monitoring and
review responsibilities.
Plan Framework
The LTIP will utilize rolling 3-year performance period cycles. At the beginning
of each performance period, the Compensation Committee will determine eligible
participants, the performance goals, and the awards or award potential for each
eligible participant for each performance period, and such information will be
timely communicated to each eligible participant in the form of an award
agreement. Performance goals and awards under the LTIP will be aligned with the
Bank’s strategic plan. Awards under the LTIP shall include Time-Based Restricted
Shares and/or Performance-Based Restricted Shares. The first full performance
period cycle begins on October 1, 2017 and ends on September 30, 2020. A second
performance period will begin on October 1, 2018 and end on September 30, 2021.
Subsequent performance periods shall continue on a substantially similar
schedule, until such time as the Compensation Committee or the Board of
Directors discontinues or modifies the Plan.
Plan Awards
Awards for each year will be based on a percentage of eligible employees’ base
salary for the applicable year. 50% of the award will be granted in the form of
restricted Shares, where such Shares are subject to





--------------------------------------------------------------------------------





a 3-year pro-rated vesting schedule (“Time-Based Restricted Shares”). The
remaining 50% of the award will be granted as the right to receive Shares
following the end of the applicable performance period, where the actual number
of Shares to be issued, if any, will be determined based on the extent to which
the applicable performance goals were satisfied during the applicable
performance period (“Performance-Based Restricted Shares”). The performance
goals will be established based on threshold, target, and maximum levels, with
the number of Shares actually granted following the end of the applicable
performance period pro-rated among the levels, except that no shares will be
earned or issued if performance is not at least at the threshold level, and
performance above the maximum level will not result in any additional Shares
being earned or issued.
Performance-Based Restricted Shares (50% of Award)
•
The performance metric that will be used to determine the long term incentive
award will be Return on Average Equity (ROAE) of the Holding Company. The
threshold, plan, and maximum ROAE targets will be directly tied to the 3-year
Strategic Plan & Operating Forecast approved by the Board of Directors each year
, and in consideration of the Holding Company’s other business initiatives that
may impact ROAE. As a result, the Compensation Committee will review ROAE goal
setting each year and may determine it is necessary to adjust the ROAE target
mid-performance period.

•
The Holding Company performance metric used to determine long term incentive
awards may be changed at the discretion of the Compensation Committee.

•
Holding Company performance relative to peer performance will be monitored to
assist in establishing appropriate threshold and maximum. Predominant
consideration of metrics will be on the basis of the Holding Company’s goals and
objectives.



Time-Based Restricted Shares (50% of Award)
•
Continued employment and “meets expectations” or better performance is the
requirement of this component and will be evaluated by the CEO in annual
performance evaluations. In the case of the President/CEO, the Board of
Directors will evaluate annual performance.



Participants
Positions and participants recommended by the President/CEO and approved by the
Compensation Committee of the Board, including executives at the Senior Vice
President level and above.
Change of Control
In the event of a Change of Control, Plan awards will be immediately payable at
Plan level or actual performance versus Plan level if higher at the time of the
consummation of the Change of Control.



